DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-16 and 19020 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graeser et al. US 2010/0194893.

In regarding to claim 1 Graeser teaches:
1. An apparatus for detecting a disaster, comprising: an image capture unit for capturing video using at least one camera
For the monitoring of territories for forest and/or surface fire detection, the invention provides for the setting up of at least one--and preferably a plurality of--observation sites of which the observation areas overlap. The observation sites require an elevated position for installing a camera, preferably a CCD matrix camera, in a swivel-and-tilt mount. If omnidirectional view through 360.degree. is required, the camera must be installable at the highest point of the camera site. Such sites may be dedicated masts, existing forest fire watch towers or communication mast structures, etc. The observation site includes a control and evaluation unit running image processing software for fire and/or smoke detection in an image as well as control software, and is equipped with picture and event memory and an interface to communication equipment. Further, the control software includes modules for image manipulation and the generation of panoramic views.
Graeser 0010, emphasis added 

and controlling the camera based on a camera control signal received from an outside; a disaster detection unit for generating a disaster log based on the video captured using the camera; 
For the monitoring of territories for forest and/or surface fire detection, the invention provides for the setting up of at least one--and preferably a plurality of--observation sites of which the observation areas overlap. The observation sites require an elevated position for installing a camera, preferably a CCD matrix camera, in a swivel-and-tilt mount. If omnidirectional view through 360.degree. is required, the camera must be installable at the highest point of the camera site. Such sites may be dedicated masts, existing forest fire watch towers or communication mast structures, etc. The observation site includes a control and evaluation unit running image processing software for fire and/or smoke detection in an image as well as control software, and is equipped with picture and event memory and an interface to communication equipment. Further, the control software includes modules for image manipulation and the generation of panoramic views.

Vertical image boundaries can be entered separately for each observation sector of the observation site. This may be combined with a separate adjustment of the camera tilt angle for each observation site. This adjustment is particularly relevant to mountain areas where observation sectors of a observation site may be directed down into a valley or up against a mountain slope.
Graeser 0010-0011, 0015, 0026-0027, emphasis added 



a disaster analysis unit for calculating a disaster occurrence probability value based on the disaster log and determining whether to enter a camera control mode based on the disaster occurrence probability value; 
The observation sites require an elevated position for installing a camera, preferably a CCD matrix camera, in a swivel-and-tilt mount. If omnidirectional view through 360.degree. is required, the camera must be installable at the highest point of the camera site. Such sites may be dedicated masts, existing forest fire watch towers or communication mast structures, etc. The observation site includes a control and evaluation unit running image processing software for fire and/or smoke detection in an image as well as control software, and is equipped with picture and event memory and an interface to communication equipment. Further, the control software includes modules for image manipulation and the generation of panoramic views.
Graeser 0010-0011, 0015, 0026-0027, emphasis added 


and a disaster alert unit for warning of a disaster based on a disaster alert request signal. 
The methods in patent claims 7 to 11 can be assigned to the same aspect. As described in claim 7, the central station has available to it electronic maps and/or digitized and memorized aerial photographs of the territories monitored, referred to generally as "maps" hereinafter. A constituent part of the control software is software for zooming and scrolling co-ordinate-based electronic maps and for inserting co-ordinate-based data. The maps are displayed automatically in response to incoming messages (see claim 1 h)) or to messages having alert status, or in response to manual request in the case of messages not having alert status, with information identifying the observation site, the observation sector, the direction and the estimated distance to the event location being inserted in the map automatically in a graphic or alphanumeric data format and with the representation following the processes defined in claim 11. As described in claim 8, if two or more messages arrive at the same or almost the same time from neighbouring observation sites in accordance with claim 1h), the information in all these messages is displayed in a map in order to enable a cross bearing to be derived.
Graeser 0015, emphasis added 


In regarding to claim 2 Graeser teaches:
2. The apparatus of claim 1, wherein: the camera control signal is capable of including a disaster alert signal and information about a position at which it is suspected that a disaster occurs, 
A constituent part of the control software is software for zooming and scrolling co-ordinate-based electronic maps and for inserting co-ordinate-based data. The maps are displayed automatically in response to incoming messages (see claim 1 h)) or to messages having alert status, or in response to manual request in the case of messages not having alert status, with information identifying the observation site, the observation sector, the direction and the estimated distance to the event location being inserted in the map automatically in a graphic or alphanumeric data format and with the representation following the processes defined in claim 11. As described in claim 8, if two or more messages arrive at the same or almost the same time from neighbouring observation sites in accordance with claim 1h), the information in all these messages is displayed in a map in order to enable a cross bearing to be derived.
Graeser 0015, emphasis added 

and when the camera control signal includes the disaster alert signal and the information about the position at which it is suspected that a disaster occurs, 
The methods in patent claims 7 to 11 can be assigned to the same aspect. As described in claim 7, the central station has available to it electronic maps and/or digitized and memorized aerial photographs of the territories monitored, referred to generally as "maps" hereinafter. A constituent part of the control software is software for zooming and scrolling co-ordinate-based electronic maps and for inserting co-ordinate-based data. The maps are displayed automatically in response to incoming messages (see claim 1 h)) or to messages having alert status, or in response to manual request in the case of messages not having alert status, with information identifying the observation site, the observation sector, the direction and the estimated distance to the event location being inserted in the map automatically in a graphic or alphanumeric data format and with the representation following the processes defined in claim 11. As described in claim 8, if two or more messages arrive at the same or almost the same time from neighbouring observation sites in accordance with claim 1h), the information in all these messages is displayed in a map in order to enable a cross bearing to be derived.
Graeser 0015, emphasis added 


the image capture unit rotates the camera to be directed at the position at which it is suspected that a disaster occurs and controls a lens of the camera so as to zoom in on the corresponding position. 
A constituent part of the control software is software for zooming and scrolling co-ordinate-based electronic maps and for inserting co-ordinate-based data. The maps are displayed automatically in response to incoming messages (see claim 1 h)) or to messages having alert status, or in response to manual request in the case of messages not having alert status, with information identifying the observation site, the observation sector, the direction and the estimated distance to the event location being inserted in the map automatically in a graphic or alphanumeric data format and with the representation following the processes defined in claim 11. As described in claim 8, if two or more messages arrive at the same or almost the same time from neighbouring observation sites in accordance with claim 1h), the information in all these messages is displayed in a map in order to enable a cross bearing to be derived.
Graeser 0015, emphasis added 



In regarding to claim 3 Graeser teaches:
3. The apparatus of claim 1, wherein the disaster log includes information about whether a disaster occurs on a time basis and information about a place at which a disaster occurs. 
Graeser 0015, claim 1 see image timed


In regarding to claim 6 Graeser teaches:
6. The apparatus of claim 1, wherein the disaster detection unit acquires a video section in which movement of the camera is minimized by calculating the movement of the camera using optical flow or Structure From Motion (SFM) technology and by performing inverse calculation, and generates the disaster log based on the video section. 
Vertical image boundaries can be entered separately for each observation sector of the observation site. This may be combined with a separate adjustment of the camera tilt angle for each observation site. This adjustment is particularly relevant to mountain areas where 

As described in claim 8, vertical image boundaries and camera tilt angle are manually set at the central station based on the images transmitted from the observation site. Insertions are made directly into the images, are communicated by the central station's control software to the control software of the observation site, and are memorized at both locations. The control software makes possible the insertion of graphic information into the displayed images. The control software memorizes the types and positions of the graphic elements as data files associated with the respective image.
Graeser 0009, 0026-0027, emphasis added 



In regarding to claim 7 Graeser teaches:
7. The apparatus of claim 1, wherein: the image capture unit transmits the captured video to a server, and the disaster detection unit receives image data for the captured video from the server and generates the disaster log based on the image data. 
Graeser 0010-0011, 0015, 0026-0027

Claims 8-10 and 13 list all similar elements of claims 1-3 and 6.  Therefore, the supporting rationale of the rejection to claims 1-3 and 6 applies equally as well to claims 8-10 and 13. Further, see 0003-0005
Claims 14-16 and 19-20 list all similar elements of claims 1-3 and 6-7.  Therefore, the supporting rationale of the rejection to claims 1-3 and 6-7 applies equally as well to claims 14-16 and 19-20. Further, see 0003-0005

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Graeser et al. US 2010/0194893 as applied to claims 1-3 above, and further in view of Choi US 2019/0188525.
In regarding to claim 7 Graeser teaches:
4. The apparatus of claim 1, 

However, Graeser fails to explicitly teach but Choi teaches wherein the disaster detection unit detects a disaster based on an image classification method using a convolutional neural network (CNN) model trained by classifying images into general images and disaster images and thereby generates the disaster log. 
In one general aspect, there is provided an image recognition method using a region-based convolutional neural network (R-CNN), the image recognition method including generating a feature map from an input image, detecting one or more regions of interest (ROIs) in the feature map, classifying the one or more ROIs into groups based on setting information of the respective ROIs, performing pooling on the one or more ROIs classified into the groups for each of the groups, and performing a regression operation on a result of the pooling, and applying an image classifier to a result of the regression operation.
Choi at least 0006, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art at the time the claimed invention to combine the teaching of Choi into a system of Graeser in order to classify images using a convolutional neural network or CNN, as such images can be classified according the CNN analysis to minimize images search.

Allowable Subject Matter
Claims 5, 12 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481